       Case 19-17117-amc          Doc 597 Filed 11/25/20 Entered 11/25/20 16:02:44                    Desc
                                     Notice of Hearing Page 1 of 1

                      UNITED STATES BANKRUPTCY COURT
                     EASTERN DISTRICT OF PENNSYLVANIA

In Re: Vascular Access Centers, L.P.
         Debtor(s)                                   Case No: 19−17117−amc
                                                     Chapter: 11


                               NOTICE OF HEARING

                          To the debtor, the debtor's counsel, and any party in interest:

                    NOTICE is hereby given that a hearing will be held before the Honorable
                       Ashely M. Chan , United States Bankruptcy Judge to consider:

                       **Telephonic Hearing**

                       Objection to Application for Compensation filed by Accountant
                       EisnerAmper LLP Filed by United States Trustee

                                on: 12/16/20

                                at: 12:30 PM
                                in: Courtroom #4, 900 Market Street, Philadelphia, PA
                                19107

                                                                                 For The Court
Date: 11/25/20                                                                   Timothy B. McGrath
                                                                                 Clerk of Court




                                                                                                             597 − 593
                                                                                                             Form 167
